Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1, and 3-10 are pending.
Claim 1 is the independent claim.
Claim 2 is currently cancelled.
Claim 1, 3, 4, and 8-10 are currently amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Muncy (Reg. No. 32,334) on February 10, 2022.  The amendment was necessitated by a typographical error in claim 3.  The amendment is supported by the specification and does not change the Allowability analysis.
Claim 3 has been amended as follows: 

3.	(Currently Amended) The pile integrity detection system of claim 1, wherein

S5. getting a plurality of dimensionless total wave energy
    PNG
    media_image1.png
    25
    27
    media_image1.png
    Greyscale
,
    PNG
    media_image2.png
    25
    28
    media_image2.png
    Greyscale
,......,
    PNG
    media_image3.png
    25
    28
    media_image3.png
    Greyscale
which were received by the receiver at height positions 1, 2, …, ..h of the detecting section i by performing the above steps S1-S3;
S6. sorting all the dimensionless total wave energies, and deleting 
    PNG
    media_image4.png
    19
    17
    media_image4.png
    Greyscale
 minimum values ​​and 
    PNG
    media_image5.png
    19
    17
    media_image5.png
    Greyscale
 maximum values, and calculate an average relative total wave energy 
    PNG
    media_image6.png
    29
    23
    media_image6.png
    Greyscale
which were received by the receiver in the detecting section i, 
    PNG
    media_image4.png
    19
    17
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    19
    17
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    29
    23
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    47
    135
    media_image7.png
    Greyscale

 wherein: h and 
    PNG
    media_image4.png
    19
    17
    media_image4.png
    Greyscale
 are positive integers, and
    PNG
    media_image8.png
    23
    59
    media_image8.png
    Greyscale
;
S7. setting the preset threshold to
    PNG
    media_image9.png
    29
    43
    media_image9.png
    Greyscale
.


Allowable Subject Matter
Claims 1, and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combination of limitations in the independent claim 1.  The original claim 1 was rejected using the combined art of ASTM Standard D6760-08 (hereinafter ASTM), and further in view of Guemes et al., Atos — “Data Analytics as a Service: unleashing the power of Cloud and Big Data”, 2013 (hereinafter Atos).  However the contents of the previous claim 2 have been amended into claim 1.  The new limitations involve the detailed calculations of the total 
Pan et al, CN 107067947 teaches a cross–hole sound wave detecting unit which measures the velocity of sound between the transmitter and receiver.  However the teaching is silent concerning any measurement of acoustic energy.
Wang et al, CN 108318584, teaches a crosshole measuring system using a tine-depth and maximum amplitude-depth analysis to determine the presence of cracking.  However the teaching is silent concerning any measurement of acoustic energy.
Thus claim 1 is allowed.  Claims 3-10 are dependent upon the allowed claim 1 and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857